Citation Nr: 1232289	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-42 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease (DJD) of the right ankle, prior to October 17, 2011.

2.  Entitlement to a disability evaluation in excess of 30 percent for DJD of the right ankle, from October 17, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In July 2011, a Travel Board hearing was convened before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

In a February 2012 rating decision, an increased rating of 30 percent for DJD of the right ankle was granted, effective October 17, 2011, the date of a VA examination report.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 


FINDINGS OF FACT

1.  Prior to October 17, 2011, the Veteran's service-connected right ankle disability more nearly approximates ankylosis in plantar flexion, between 30 degrees and 40 degrees or in dorsiflexion between 0 and 10 degrees.  

2.  From October 17, 2011, the Veteran's right ankle disability was manifest by ankylosis as well as an abduction, adduction, inversion or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for DJD of the right ankle, prior to October 17, 2011, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5270 (2011).

2.  The criteria for a rating of 40 percent for DJD of the right ankle, from October 17, 2011, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5270 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters dated in September 2009 and October 2011 were sent to the Veteran.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess.

The Veteran also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which the Veteran presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the nature of the increased rating claim and sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claim.  See, for examples, pages 2, 6, -8 of the hearing transcript.  Moreover, the Board held the record open for 30 additional days following the hearing to allow the Veteran time to obtain and submit other supporting evidence.  In addition, the Board remanded this case to provide the Veteran with further notice and to afford him an additional examination.

Neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate the claims for benefits as the Veteran fully explained the relevant contentions and medical history and why it is the Veteran's belief these disorders are linked to military service.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.  Finally, although the Board finds that the VLJ complied with the duties set forth in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  As noted in the discussion below, during his hearing, the Veteran referred to June 2011 medical treatment for his right ankle which is not contained in the claims file.  The Board remanded this case to allow the Veteran to procure this evidence or inform VA where it could be obtained.  He was sent an October 2011 letter to this effect, but he did not respond, so VA could take no further action.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, in a November 2001 rating decision, service connection for DJD of the bilateral knees and ankles was granted effective May 31, 2000.  A 20 percent rating was assigned under Diagnostic Code 5010.  In a December 2006 rating decision, the RO separated the ratings for the knees and ankle, in pertinent part, assigning a 20 percent rating for DJD of the right ankle, effective March 28, 2006, under Diagnostic Code 5010-5271.

In June 2009 correspondence, the Veteran indicated that he wanted an increased rating for his right ankle disability.  

Thereafter, private medical records were received from Newton Medical Center which showed that he Veteran had undergone a right bunionectomy in July 2009.  Post-surgical records showed that the Veteran's gait was stable and the Veteran was issued a walking boot.  Strength was normal.  In September 2009, the Veteran was seen by C.C.C., M.D., who indicated that the Veteran had chronic swelling of the right ankle.  X-rays revealed marked degenerative changes and distortion of the ankle and subtalar joints with marked degenerative change and near total loss of joint space at the subtalar joints and ankle mortis regions.  The impression was severe pantalar arthritis of the right ankle.  In October 2009, the Veteran reported to a private examination that he had discomfort in his right ankle.

In October 2009, the  Veteran was afforded a VA joints examination.  At that time, the Veteran indicated that his right ankle limited his ability to perform sports.  He indicated that he had deformity, pain, stiffness, and weakness, but did not have giving way, incoordination, decreased speed of joint motion, or episodes of dislocation or subluxation.  The Veteran indicated that he had redness, swelling, and tenderness.  In addition, he related that every 1 to 2 months, he had severe flare-ups which lasted 1-2 days and were precipitated by prolonged standing, walking, and bowling.  Physical examination revealed that the Veteran's gait was normal.  There was no evidence of abnormal weight bearing, loss of a bone or part of a bone, ankle instability, tendon instability, or angulation.  Crepitus, edema, and abnormal motion were demonstrated.  The Veteran had right dorsiflexion to 5 degrees and plantar flexion to 6 degrees.  There was no objective evidence of pain following repetitive motion and there was no ankylosis.  X-rays revealed changes suggestive of a neuropathic joint with no acute findings; the tibiotalor joint was markedly narrowed.  The examiner noted that the Veteran was currently employed full-time and had not lost time from work due to his right ankle disability which did not significantly affect his occupation or usual daily activities, other than severe impairment for sports and mild impairment doe exercise and recreation.

VA outpatient record show that in July 2010, the Veteran's recent right ankle brachial indexes were received which revealed abnormal findings.  Support hose were advised to manage his chronic leg edema.

February 2011 x-rays of the right ankle revealed diffuse soft tissue swelling with marked degenerative changes of the right ankle, stable compared to the 2009 examination.  No acute bony abnormity was identified.

In July 2011, the Veteran testified at a Travel Board hearing.  At that time, he reported that he had very little motion in his right ankle.  Although he did not have constant pain, he had pain when he was "on" the ankle for long, over 30 minutes.  The Veteran reported that he had retired.  He related that he was never told that he had a problem at work due to his right ankle and he did not lose time from work due to his right ankle.  The Veteran indicated that he had discussed ankle surgery with a physician, but he would have a 50/50 chance of losing his foot.  He relieved swelling and pain using an ace bandage and by propping his leg up.  He related that he also received foot care related to his diabetes mellitus and had received care for blood clots in his legs.  

The Veteran further stated that his right ankle was examined in June 2011; however, the claims file did not include any treatment for his right ankle during June 2011.  The record was left open for 30 days for the purpose of allowing the Veteran to submit the report of this treatment or indicate where it could be obtained.  The Veteran was also sent an October 2011 letter referring to his claimed treatment in June 2011, and requesting him to provide information as to that treatment.  There was no response.  

The Board also remanded this case for the Veteran to be afforded a VA examination which was conducted in October 2011.  At that time, the VA examiner indicated that the Veteran did not report that flare-ups impacted the function of his ankle.  The Veteran stated that he had flares of gouty arthritis to both his lower extremities, but not specific for his right ankle.  His main complaint was decreased range of motion at all times as well as stiffness.  Range of motion testing revealed plantar flexion to 15 degrees with no evidence of pain on motion; and dorsiflexion to 5 degrees with no evidence of painful motion.  The Veteran was able to perform repetitive testing three times.  His range of motion remained the same after this testing.  The Veteran indicated that the Veteran had functional loss and impairment of the right ankle in that he had less movement than normal as well as disturbance of locomotion.  The examiner stated that the Veteran had bony joint enlargement of the medial more than the lateral part of the right ankle.  He had stiffer planting of the right foot, with the decreased range of motion of the right ankle, with ambulation.  Otherwise, his gait was normal.  He did not exhibit localized tenderness or pain on palpation of the joints or soft tissue of the right ankle.  His muscle strength was normal at 5/5.  There was no instability on testing.  

However, the examiner stated that the Veteran had ankylosis of the right ankle, in plantar flexion, at less than 30 degrees, and in dorsiflexion at between zero and 10 degrees, as well as an abduction, adduction, inversion, and eversion deformity.  The Veteran had not undergone a total ankle replacement, but had previously (in 1995) undergone ankle surgery, which did not leave residuals.  The examiner indicated that the Veteran had bony enlargement of the right ankle joint, more on the medial than the lateral side.  Motion of the lateral and medial right ankle was only about 2 degrees.  The Veteran occasionally needed a cane to walk.  However, the examiner opined that there was no functional impairment of the right lower extremity such that there was no effective function remaining other than that which would be equally well-served by an amputation or prosthesis.  X-rays revealed stable severe DJD of the right ankle with vascular calcifications and calcaneal enthesophyte.  

The examiner noted that the Veteran had multiple lower extremity issues that caused him issues which were unrelated to his right ankle, namely venous stasis and gout flares.  Currently, there was no gouty flare, but venous stasis with stasis dermatitis was evident.  Strength was normal and there was no fatigability or weakened movement.  

The Veteran has been assigned a 20 percent rating for his right ankle disorder prior to October 17, 2011 under Diagnostic Code 5010-5271, and a 30 percent rating as of that date under Diagnostic Code 5010-5270.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  A 20 percent rating is the maximum rating under this code.  

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity. 

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  A 20 percent rating is the maximum rating under this code.  

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  A 20 percent rating is the maximum rating under this code.  

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  A 20 percent rating is the maximum rating under this code.  

A 40 percent disability rating is the maximum assignable disability rating under the "amputation rule" which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed for loss of use of a foot.  See Diagnostic Code 5167; 38 C.F.R. § 4.68.

Prior to October 17, 2011, the Veteran had very little motion in his right ankle, although no ankylosis.  He has been assigned the maximum rating based on marked limitation of motion at 20 percent.  However, the Board finds that given the very low level of motion, nearing no motion and notations by examiners that his disability level is severe, his right ankle disability more nearly approximates ankylosis in plantar flexion, between 30 degrees and 40 degrees or in dorsiflexion between 0 and 10 degrees.  

The Veteran is competent to comment on his pain and severely limited motion in his ankle.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his descriptions of his right ankle limitations and was very forthcoming regarding such at his Board hearing.  Taking into consideration the DeLuca criteria along with the findings of Mitchell and Burton, and with regard to the Veteran's complaints, the Board accords all reasonable doubt and finds that a 30 percent rating under Diagnostic Code 5270 is warranted.  See 38 U.S.C.A. § 5107.  

From October 17, 2011, the Board finds that a 40 percent rating under Diagnostic Code 5270 is warranted.  For a 40 percent rating, that code requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  The Veteran exhibited ankylosis of the right ankle, in plantar flexion, at less than 30 degrees, and in dorsiflexion at between zero and 10 degrees.  The ankylosis shown in dorsiflexion meets the 30 percent criteria.  However, the Veteran also had an abduction, adduction, inversion, and eversion deformity, in addition to his ankylosis.  This diagnostic code indicates that this (an abduction, adduction, inversion, and eversion deformity) is one of the three criteria contemplated for the highest 40 percent rating.  Thus, the Veteran's disability more nearly approximates a 40 percent rating under Diagnostic Code 5270.  A higher rating may not be assigned as 40 percent is also the maximum rating under the "amputation rule," also mindful that the VA examiner stated that the Veteran would not be equally as well served by an amputation or prosthesis.  See Diagnostic Code 5167; 38 C.F.R. § 4.68.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, prior to October 17, 2011, the evidence supports a higher rating of 30 percent, and from October 17, 2011, the evidence supports a rating of 40 percent for the Veteran's DJD of the right ankle.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right ankle disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran has not been hospitalized nor lost time from work due to the right ankle disability, but his own admission.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to a disability evaluation of 30 percent for DJD of the right ankle, prior to October 17, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability of 40 percent for DJD of the right ankle, from October 17, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


